Citation Nr: 0606518	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to March 
1990.  He died in July 1999.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the RO.

In April 2002, the appellant testified at a hearing before 
Hearing Officer at the RO.

In December 2003, the Board remanded the issue of entitlement 
to service connection for the cause of the veteran's death to 
the RO for further evidentiary and procedural development.

A hearing was held before the undersigned via video 
teleconference in October 2004.  In March 2005, the Board 
again remanded the case to the RO for further development of 
the evidence.

The Board notes that additional evidence was received from 
the appellant in December 2002.  Normally, all evidence must 
be reviewed by the RO prior the Board's consideration of that 
evidence.  38 C.F.R. § 20.1304 (c) (2006).  In this instance, 
however, no further action need be taken.  The evidence 
submitted is substantially duplicative of evidence already of 
record.  Indeed, the record contains numerous copies of 
certain documents and other pieces of evidence.  Because the 
RO has already considered this newly submitted evidence, 
there is no need to send the case back to the RO for further 
action.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant of VA 
benefits); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant of VA benefits should be avoided).


FINDINGS OF FACT

1.  During his lifetime, the veteran was in receipt of 
service connection for chondromalacia of the left knee, 
residuals of a right knee shell fragment wound, a right ankle 
disability, a left ankle disability, a left shoulder 
disability with shell fragment wound residuals and a retained 
foreign body, chronic lumbosacral strain, right carpal tunnel 
syndrome, and left carpal tunnel syndrome.  

2.  The veteran died in July 1999; the cause of death was 
listed as cardiac arrhythmia.

3.  The veteran's fatal cardiac arrhythmia is not the result 
of a disease or injury incurred in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Factual Background 

Medical examination reports dated in December 1964 and 
February 1966 reflected no abnormalities.  On the "PULHES" 
physical profile block, a "1" was assigned in all 
categories, indicating a high level of medical fitness.  See 
Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.").  In January 1967 and February 1968, the 
veteran voiced complaints of chest pain.  Medical examination 
reports dated in August 1973, June 1975, and July 1978 
reflected no abnormalities other than hearing loss.
A July 1981 medical examination report reflected cystic acne 
on the face.  Otherwise, all systems other than hearing were 
assessed an normal.  Following a medical screening in July 
1982, the veteran was found qualified for the Army's Over 40 
Training and Testing Program.  On August 1984 "over 40" 
medical examination, all systems were found to be normal.  

On May 1987 "over 40" medical examination, all systems were 
found to be normal with the exception of facial acne scars, 
hearing loss, and left knee crepitus.  At that time, the 
clinical data, fasting blood sugar, and an electrocardiogram 
(EKG) were normal.  The veteran was cleared to enter the 
Army's Over 40 Training and Testing Program.  On May 1988 
"over 40" medical examination, all systems were found to be 
normal with the exception of mild left lower quadrant 
tenderness, left hand tenderness, as well as bilateral knee 
effusion, tenderness, and ligament laxity.  

In June 1988, the veteran presented with complaints of "a 
flutter inside the chest."  The discharge report reflected a 
medical history of left shoulder shrapnel injuries.  The 
discharge diagnosis was chest pain, atypical for angina and 
myocardial infarction ruled out.  No medication was 
prescribed, and no follow-up treatment was indicated.

On March 1990 report of medical history completed by the 
veteran just prior to retirement, he noted swollen or painful 
joints, eye trouble, hearing loss, hay fever, skin disease, 
pain or pressure in the chest, palpitations or pounding 
heart, heart trouble, high or low blood pressure, cramps in 
the legs, adverse reaction to medication, kidney stone or 
blood in urine, venereal disease, recent weight gain or loss, 
arthritis, painful shoulder, back pain, knee trouble, foot 
trouble, motion sickness, frequent trouble sleeping, and 
depression or excessive worry.  

On the corresponding March 1990 retirement medical 
examination report, the examiner noted acne, left ear wax, an 
inverted right nipple, and decreased hair growth at boot 
level.  An ear, nose, and throat consultation was 
recommended.  A history of blood pressure was given as 
follows: 116/86 in June 1982, 128/88 in January 1983, and 
142/96 in August 1984.  The veteran was considered qualified 
for retirement.  

On July 1990 VA medical examination, the veteran's complaints 
were primarily orthopedic, but he complained of right-sided 
chest pain as well.  His chest was found to be normal.  The 
diagnosis was normal chest, normal feet, shrapnel fragments 
in the left shoulder and right knee, arthritis of the hands, 
normal ankles, and mild degenerative changes of the lumbar 
spine.

By December 1990 rating decision, the RO granted service 
connection for chondromalacia of the left knee, residuals of 
a right knee shell fragment wound, a right ankle disability, 
a left ankle disability, a left shoulder disability with 
shell fragment wound residuals and a retained foreign body, 
chronic lumbosacral strain, right carpal tunnel syndrome, and 
left carpal tunnel syndrome.  Service connection for heart 
disease, a disability of the feet, and defective vision was 
denied.

An X-ray study of the chest completed in December 1994 
indicated normal results.  In April 1995, hypothyroidism and 
allergic rhinitis were noted.  A January 1996 VA X-ray study 
revealed expanded and clear lungs.  The heart, pulmonary 
vascularity, and bony thorax were unremarkable.  The 
impression was "no active disease seen."  In May 1996, the 
veteran sought treatment at a private hospital.  The 
discharge diagnosis was acute pancreatitis, acute renal 
failure secondary to volume depletion, and hypothyroidism.  

An April 1998 X-ray study of the chest revealed that the 
heart and mediastinum were normal.  Both lungs were clear and 
well expanded.  No acute infiltrate or congestive heart 
failure was seen.  The radiologist's impression was no active 
disease of the chest.

On July 14, 1999, the veteran was rushed for emergency 
treatment.  He was pronounced dead during treatment.  The 
cause of death was undetermined but listed as possible 
arrhythmia.

The death certificate lists the cause of death as cardiac 
arrhythmia.  No other direct or contributory causes were 
enumerated.

By July 2001 rating decision, the RO denied, in pertinent 
part, service connection for the cause of the veteran's 
death.

During her April 2002 hearing, the appellant essentially 
contended that the veteran incurred various disabilities 
during his long career in service and that these disabilities 
had a direct or indirect bearing on the cause of the 
veteran's death.  Specifically, she asserted that the cause 
of death, cardiac arrhythmia, could have resulted from a 
variety of conditions and contributing causes.  

In August 2002, a VA examiner reviewed the record.  The 
examiner was asked to determine whether the veteran's 
service-connected disabilities: chondromalacia of the left 
knee, shell fragment wounds of the right knee, bilateral 
ankle disability, left shoulder disability, lumbosacral 
strain, and/or a bilateral disability of the hands 
contributed to the cause of the veteran's death.  The 
examiner was also asked to determine whether the veteran's 
death was related to any heart condition or other disease.  

The examiner indicated that EKGs conducted in December 1994, 
January 1996, and May 1996 were all normal.  June 1988 
treadmill and other tests did not reflect coronary artery 
disease.  Indeed, according to the examiner, there was no 
evidence of cardiovascular disease.  There was no evidence of 
hypertension, and the examiner emphasized that hypertension 
had not been diagnosed and that the veteran had never 
received treatment for that condition.  As well, the veteran 
received no treatment for a cardiac disease and such was 
never diagnosed.  The examiner concluded that it was unlikely 
that the veteran's service-connected disabilities caused or 
contributed to his death and that it was unlikely that the 
veteran had any heart condition or disease in service.

In June 2004, a VA examiner again reviewed the medical 
records.  The examiner noted an in-service notation of rule 
out hypertension in February 1981 and the possibility of 
cardiovascular disease raised in January 1983.  The examiner 
reviewed numerous blood pressure readings and opined that 
given the numerous normal blood pressure readings, a 
diagnosis of fixed hypertension could not be made.  However, 
a possibility of labile hypertension could be raised.  The 
examiner also suggested that the veteran's 1987 heart rate of 
57 was within normal limits and that 55 was generally the 
cutoff for sinus bradycardia in a young person.  Regarding 
cholesterol and triglycerides, the examiner indicated that 
relevant measurements in service were within normal limits.  
He noted, furthermore, that a myocardial infarction was ruled 
out in service.  The examiner also reviewed post-service 
medical history.

The examiner opined that the veteran's in-service complaints 
were not precursors of his cardiac arrhythmia.  The examiner 
indicated that there was no evidence of problematic cardiac 
rhythm in service as well as no significant bradycardia.  The 
examiner emphasized that although the death certificate 
indicated that the cause of death was cardiac arrhythmia, the 
ultimate cause of the veteran's death remained uncertain.  
The examiner also opined that there was no evidence that 
Agent Orange exposure in service contributed to the veteran's 
death.  Finally, the examiner stated that the underlying 
cause of death, cardiac arrhythmia, was not likely to have 
had its origin in service and was not a consequence of 
service.

At her October 2004 hearing, the appellant testified that she 
did not ask for an autopsy because the veteran would not have 
wanted one.  She again presented her views as to why service 
connection for the cause of the veteran's death was warranted 
and indicated that symptoms in service were reflective of 
later conditions that caused the veteran's death in July 
1999.  The Board notes that the appellant in essence argued 
for an equitable disposition based on the veteran's long term 
of service and her contribution as a military wife.

In May 2005, the claims file and medical records were 
reviewed by a second VA examiner.  A review of the service 
medical records yielded no evidence of hypothyroidism, and 
hypothyroidism did not manifest within one year of discharge.  
Rather, that condition had its onset in 1995.  Regarding 
diabetes mellitus, the examiner indicated that a review of 
blood sugar levels reflected no diabetes mellitus during the 
veteran's lifetime.  Regarding acute pancreatitis, the 
examiner indicated that the veteran fully recovered from that 
condition.  This, furthermore, was not the result of any 
disease or injury in service.  Acute pancreatitis, moreover, 
was unrelated to the cause of the veteran's death as the 
veteran's recovery from acute pancreatitis was complete.  
There was no evidence of residuals thereof or of residuals of 
pancreatitis in 1996 contributing to the veteran's death in 
July 1999.

In July 2005, the June 2004 VA examiner reviewed the claims 
file anew.  He indicated that occasional sinus bradycardia 
was not a manifestation of a disorder.  Indeed, it had no 
clinical significance.  The examiner noted that 
hypothyroidism was diagnosed in the mid 1990's and that sinus 
bradycardia was a manifestation of hypothyroidism.  Also, the 
examiner indicated that all deaths were ultimately associated 
with cardiac arrest.  Upon review of the date-of-death 
medical records, the examiner opined that cardiac rhythm was 
not likely the initial primary cause of death.  Regarding 
sinus bradycardia, the examiner indicated that the definition 
of sinus bradycardia was a pulse rate lower than 60 and that 
a low heart rate was not in itself a disease.  In conclusion, 
the examiner asserted that occasional heart rates below 60 
did not contribute the veteran's sudden death.

Regarding hypertension or borderline hypertension in service, 
the examiner indicated that abnormal readings occurred in 
February 1966, August 1984, and June 1998.  The discharge 
summary indicated that cardiac risk factors included 
hypertension.  After service, the veteran's blood pressure 
was generally in the normal range, but in December 1991, the 
veteran's blood pressure was 140/92.  Based on this review, 
the examiner opined that the veteran did not have 
hypertension.  The examiner opined that labile hypertension 
was a risk factor for the development of sustained 
hypertension.  The examiner also opined that a history of 
mildly elevated blood pressure was not related to the 
principle cause of the veteran's death since blood pressure 
was not elevated during the veteran's emergency room visit in 
July 1999.

Regarding cholesterol, levels were within normal limits other 
than levels found in March 1987 and May 1988.  Triglyceride 
levels were also normal in service.  Following service, 
triglyceride levels tended upward.  The foregoing could have 
been associated with hypothyroidism and/or diabetes mellitus, 
according to the examiner.  The examiner indicated that 
occasionally increase cholesterol or triglyceride levels were 
simply laboratory readings and not in themselves indicative 
of disease.  The examiner asserted that because cholesterol 
and triglyceride levels were only occasionally elevated, 
these were unrelated to the cause of the veteran's death 
since the cause of death was primarily related to evidence of 
infection.

Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
renal disease including hypertension and diabetes mellitus, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diabetes 
mellitus type II is deemed associated with herbicide exposure 
if manifested to a degree of 10 percent at any time after 
separation from service.  See 38 C.F.R. § 3.309(e); 38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Discussion

The cause of death shown on the death certificate was cardiac 
arrhythmia.  The July 14, 1999, emergency room treatment 
report showed that the cause was underdetermined but probably 
arrhythmia.  As noted by the July 2005 VA examiner, 
ultimately all cases of sudden death are associated with a 
cardiac arrest and no heart beat.  The question in this case 
is whether the cause of death was the result of a disease or 
injury incurred in service or whether a service-connected 
condition was a contributory cause of death.  As noted by the 
July 2005 VA examiner, there is no autopsy report in this 
case to shed light on this matter.

The veteran's service-connected disabilities, namely, 
chondromalacia of the left knee, residuals of a right knee 
shell fragment wound, a right ankle disability, a left ankle 
disability, a left shoulder disability with shell fragment 
wound residuals and a retained foreign body, chronic 
lumbosacral strain, right carpal tunnel syndrome, and left 
carpal tunnel syndrome, have not been found to have caused or 
been related in any way to the cardiac arrhythmia, the 
immediate or principal cause of the veteran's death, or to 
have been a contributory cause of death.  Thus, service 
connection for the cause of the veteran's death based on 
these conditions is denied.  38 C.F.R. § 3.312.

Regarding contentions that diabetes mellitus caused or 
contributed to the veteran's death, the record does not 
reflect explicitly that the veteran suffered from that 
disease.  The Board need not delve into a discussion of 
whether diabetes mellitus is directly or presumptively 
service connected because the condition has not been 
definitively shown.  In short, because diabetes mellitus has 
not been shown, it could not have caused the veteran's death.  
Thus, service connection for the cause of the veteran's death 
based on diabetes mellitus must be denied.  Id.; see also 
38 C.F.R. § 3.303, 3.307, 3.309.

Similarly, service connection for the cause of the veteran's 
death cannot be granted based on hypertension or heart 
disease.  Hypertension was not shown in service.  At worst, 
labile hypertension has been shown.  In any event, after 
exhaustive analyses of the evidence and thorough 
explanations, a VA examiner concluded that the veteran's 
death due to cardiac arrhythmia was unrelated to 
hypertension.  Heart disease was not shown in service, and 
the medical evidence of record does not reflect a diagnosis 
thereof after service.  Heart disease has been found to be 
unrelated to the cause of the veteran's death or to the 
immediate cause of death from cardiac arrhythmia.  Thus, 
service connection for the cause of the veteran's death based 
on hypertension and/or heart disease must be denied.  
38 C.F.R. § 3.312; see also 38 C.F.R. § 3.303, 3.307, 3.309.

Likewise, the veteran's one episode of acute pancreatitis in 
1996 is entirely unrelated to his 1999 death.  As the 
evidence reflects, the condition appears to have resolved 
without residuals.  Because the veteran recovered from his 
pancreatitis and as reflected in the VA medical opinion, 
there is no causal link between his death and/or cardiac 
arrhythmia and pancreatitis.  Service connection for the 
cause of the veteran's death based on resolved pancreatitis 
must be denied.  38 C.F.R. § 3.312.

Finally, as outlined above, hypothyroidism, sinus 
bradycardia, Agent Orange exposure, cholesterol levels, and 
triglyceride levels were all ruled out as causes of the 
veteran's death or as conditions leading to his ultimate 
cardiac arrhythmia.  Service connection for the cause of the 
veteran's death based on the foregoing, therefore, must be 
denied.  Id.

The appellant is apparently of the view that the veteran's 
death is related to service.  The appellant, however, is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The appellant also argues that she is entitled to 
compensation based on need and on the basis of the veteran's 
lengthy service.  However, the Board is bound by the law, 
must apply the law as it exists and cannot extend benefits 
based on factors not included in the requirements set out by 
the law.  Cf Owings, 8 Vet. App. at 23, quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  

This is a case where the preponderance of the evidence weighs 
against the appellant's claim.  Pursuant to comprehensive 
reviews of the evidence by VA examiners, the veteran's death 
was not found to be related to service in any way.  There is 
no competent evidence to the contrary.  As the preponderance 
of the evidence is against the appellant's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.

Veterans Claims Assistance Cat of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the appellant in May 2001 and January 2004.  
Those letters advised the appellant of what information and 
evidence was needed to substantiate the claim decided herein 
and of her and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  The appellant has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case, and supplemental statements of the 
case, she was provided with specific information as to why 
this claim was denied and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the supplemental statements of the case.  

The RO's letters did not specifically tell the appellant to 
provide any relevant evidence in her possession.  However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claim.  There is no allegation 
from her that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  When 
considering the notification letters, the rating decision on 
appeal, the statement of the case, and the supplemental 
statements of the case as a whole, the Board finds that she 
was aware that it was ultimately her responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what VCAA seeks to achieve is to give claimants of 
VA benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Post service medical records are also in the file as 
are copies of VA medical opinions rendered in connection with 
the claim.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Several relevant medical opinions were rendered in this case.  

VA satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


